DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
The Applicant has amended claims 1-2, 12-13 and 23. Claims 4, 14 and 20 were previously canceled. Claims 1-3, 5-13, 15-19 and 21-23 are pending and presented for examination.   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Reply to Applicant’s Remarks
Applicant’s remarks filed 07/26/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 101:
Applicant’s arguments, see Arguments/Remarks, filed 07/26/2022, with regard to the rejections of claims 1 and 12 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that “Step 2A, Prong One: Claims do not recite a judicial exception (Remarks, page 11)”, the examiner respectfully disagrees. 
The independent claims and the other claims recite a method comprising:
obtaining, by the camera, a plurality of frames;
determining, by the computer, that a key node exists in the plurality of frames when a lane width change occurs in each of N consecutive frames…
determining, by the computer, the key node describing information of a key position of a lane attribute change; 
determining, by the computer, a geographic coordinate of the key node, wherein the geographic coordinate is a point coordinate value of the key node in a coordinate system of a Global Positioning System (GPS);
determining, by the computer, a key node layer based on the geographic coordinate of the key node and an attribute of the key node; 
obtaining, by the computer, a high-definition map comprising lane-level navigation information based on a navigation map and the key node layer…
The determining steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by the computer”. That is, other than reciting “by the computer”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the computer” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by the computer” invokes computers or other machinery merely as a tool to perform an existing process and does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. Therefore the amended claims can be performed in the human mind and the claim is an abstract idea that falls under “mental process” grouping. 
Regarding the applicant’s argument that “Step 2A, Prong Two: Claims are integrated into a practical application (Remarks, page 12)”, the examiner respectfully disagrees. 
The claim recites additional elements of 
obtaining, by the camera, a plurality of frames;  
obtaining, by the computer, a high-definition map comprising lane-level navigation information based on a navigation map and the key node layer…;
navigating the vehicle based on the high-definition map.
The obtaining steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The camera/computer is recited at a high level of generality and is merely automates the obtaining step and does not integrate the judicial exception into a practical application. The navigating based on high-definition map is recited at a high level of generality which merely transfers the results of the previous limitations to user or vehicle controller. The navigating step, when recited at high level of generality, amounts to mere data transmission and is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Regarding the Applicant’s argument that “claims 1 and 12 include additional elements that improve the technical field of automated map building/navigation by reducing a data volume of the high-definition map and costs of making the high-definition map…” (Remarks, page 13),  the Examiner respectfully disagrees.
The independent claims broadly recite “determining …” steps and “obtaining…” steps which are simply a process for generating a map. It is not clear, based on what is recited in the claims, what “improvement” is made. In addition, the additional elements to the mental process in the amended claims are merely the obtaining/navigating step(s), which is considered as a general means of gathering/transmitting data for use related to the determining steps, and amounts to mere data gathering/transmission, which is a form of insignificant extra-solution activity. Therefore, the claim is an abstract idea that falls under “mental process” grouping and 35 U.S.C. 101 rejections are maintained. 
Claim Rejections under 35 U.S.C. 112:
Applicant’s amendment to the claims filed 07/26/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth.
Claim Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 07/26/2022, with regard to the rejections of claims 1 and 12 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Kawai fails to disclose determining that a key node exists in the plurality of frames when a lane width change occurs in each of N consecutive frames of the plurality of frames, the examiner respectfully disagrees.
Kawai teaches determining lane width increases by comparing framed pictures then determining a point of road branches (col 16, lines 3-17, Fig. 11). To determine a lane width change using pictures, at least two pictures need to be compared, i.e. N consecutive frames of the plurality of frames and N is greater than 1. Therefore, the prior art discloses the amended claims and the 35 U.S.C. 102/103 rejections are maintained.	
Regarding the applicant’s argument that Kawai fails to determining a geographic coordinate of the key node in a coordinate system of a GPS, Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-3, 5-13, 15-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process which are statutory categories of invention (Step 1: Yes).  
Step 2A – Prong One:
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method comprising:
obtaining, by the camera, a plurality of frames;
determining, by the computer, that a key node exists in the plurality of frames when a lane width change occurs in each of N consecutive frames…
determining, by the computer, the key node describing information of a key position of a lane attribute change; 
determining, by the computer, a geographic coordinate of the key node, wherein the geographic coordinate is a point coordinate value of the key node in a coordinate system of a Global Positioning System (GPS);
determining, by the computer, a key node layer based on the geographic coordinate of the key node and an attribute of the key node; 
obtaining, by the computer, a high-definition map comprising lane-level navigation information based on a navigation map and the key node layer…
as recited in independent claim 1.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “by the computer”. That is, other than reciting “by the computer”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the computer” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of “by the computer” invokes computers or other machinery merely as a tool to perform an existing process and does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
Step 2A-Prong Two:
The claim recites additional elements of 
obtaining, by the camera, a plurality of frames;  
obtaining, by the computer, a high-definition map comprising lane-level navigation information based on a navigation map and the key node layer…;
navigating the vehicle based on the high-definition map.
The obtaining steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The camera/computer is recited at a high level of generality and is merely automates the obtaining step and does not integrate the judicial exception into a practical application. The navigating based on high-definition map is recited at a high level of generality which merely transfers the results of the previous limitations to user or vehicle controller. The navigating step, when recited at high level of generality, amounts to mere data transmission and is a form of insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and navigating steps were considered to be an extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background recites that obtaining steps are conventional method to collect/transmitting data, and the specification does not provide any indication that the obtaining is anything other than a conventional way of data collection. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the obtaining step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per claims 2-3, 5-11 and 21-22.
Claims 2-3, 5-11 and 21-22 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2 adds to the abstract idea by further limiting the term “type of the key node” recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 3 adds to the abstract idea by further limiting the term lane change point recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 5 adds to the abstract idea by further limiting the term width of a lane recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 6 adds the abstract idea of determining a first change value, determining a second change value and determining that the lane width change occurs in the frame… Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 7 adds to the abstract idea by further limiting the term attribute recited in claim 1, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 8 adds the abstract idea of determining a current key node and traveling is merely linking the use of the abstract idea to a particular technological environment. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 9 adds the abstract idea of determining a projected point and traveling is merely linking the use of the abstract idea to a particular technological environment. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 10 adds the abstract idea of changing a lane and traveling which merely links the use of the abstract idea to a particular technological environment. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 11 adds the abstract idea of identifying. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 21 adds to the abstract idea by further limiting the term fork point recited in claim 3, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 22 adds to the abstract idea by further limiting the term location recited in claim 21, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
As per claim 12.
Claim 12, an apparatus claim (a vehicle), includes limitations analogous to claim 1 a process claim (a method), but adds a processor, a memory and instructions. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer. The claim adds the abstract idea of the building step which is a step that can be implemented by a human with pencil and paper.  Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, 12 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per claims 13, 15-19 and 23.
Claims 13, 15-19 and 23 depend upon claim 12, but fail to cure the deficiencies of claim 12 because these claims merely add to the abstract idea of claim 12 without adding significantly more to the abstract idea.  
Claims 13, 15-19 and 23 recite similar languages as claims 2, 5-9 and 21, which recite steps that are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Accordingly, claims 13, 15-19 and 23 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 15-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite “…determining, by the vehicle, that a key node exists in the plurality of frames when a lane width change occurs in each of N consecutive frames of the plurality of frames…” which is not explicitly, implicitly or inherently disclosed in the Specification. The closest paragraph in the Specification is para 0011 which recites “a lane width change occurs in N consecutive frames in frames shot by a vehicle-mounted camera…”, while the “each of N consecutive frames” is not specifically recited in the Specification. Therefore, the claims recite new matter and is rejected under 35 U.S.C. 112(a).
Claims 2-3, 5-11, 13, 15-19 and 21-23 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suto (US20180149488, hereinafter Suto) in view of Kawai (US6577334, hereinafter Kawai) and further in view of Kushida (US20160314358, hereinafter Kushida).
As to claims 1 and 12, Suto teaches a method for navigating a vehicle that comprises a computer (see at least Suto para 0019 for a computer) and a vehicle (see at least Suto para 0020), comprising: 
a memory to store programming instructions (see at least Suto para 0019), 
a processor coupled to the memory, wherein the programming instructions cause the processor to be configured to (see at least Suto para 0019):
determining, by the computer, the key node describing information of a key position of a lane attribute change, wherein a type of the key node comprises a lane change point (see at least Suto para 0038, lane network data includes node data representing discrete positions set on each lane; para 0054, lane networks may be grouped with nodes whose attributes such as the number of lanes and traffic regulation change; Fig. 2 teaches a lane change point as a key node, e.g. L21 to L31, L32 and L33; also see claim 6, para 0057); 
determining, by the computer, a key node layer based on a position of the key node and an attribute of the key node (see at least Suto para 0038, lane network data includes node data representing discrete positions set on each lane; para 0054, lane networks may be grouped with nodes whose attributes such as the number of lanes and traffic regulation change, also see Fig. 2 and claim 6); and 
obtaining, by the computer, a high-definition map comprising lane-level navigation information based on a navigation map and the key node layer, wherein the navigation map comprises road-level navigation information, and wherein the high-definition map is used to provide lane-level navigation information (see at least Suto para 0020, map data including lane network data based on nodes; para 0041, set a lane-basis guide route after the guide route setting unit sets a road-basis guide route; also see Fig. 2),
navigating the vehicle based on the high-definition map (see at least Suto para 0021 for guide route setting unit sets a guide route using the map data acquired by the map data acquisition unit). 
Suto does not teach a camera in the vehicle, obtaining, by the camera, a plurality of frames; determining, by the computer, that a key node exists in the plurality of frames when a lane width change occurs in each of N consecutive frames of the plurality of frames, wherein N is greater than a first predefined threshold. 
However, in the same field of endeavor, Kawai teaches a camera in the vehicle (see at least Kawai, Abstract), moving pictures for determining branched roads (see at least Kawai col 9, lines 16-28, i.e. plurality of frames) determining lane width increases by comparing framed pictures then determining a point of road branches (see at least Kawai col 16, lines 3-17, Fig. 11, the lane width increase is determined by comparing at least two pictures, i.e. N consecutive frames of the plurality of frames and N is greater than 1) and determining point of junction and lane change with data regarding time and coordinates (see at least Kawai col 27, lines 5-51, data regarding time and coordinates are filled in Table V, also see Table VII for coordinates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system taught by Suto to include a camera in the vehicle and determining that the key node exists in each of N frames when a lane width change occurs in N consecutive frames, wherein N is greater than a first predefined threshold as taught by Kawai to provide a vehicle control system which incorporates determination of the specific lane in which the vehicle is currently running (see at least Kawai col 1, lines 58-61).
Kawai further teaches road shape and node related to map data and network data and current position of the vehicle obtained by GPS receiver, i.e. the map and GPS coordinates used to describe vehicle position and road networks (see at least Kawai col 6, lines 7-19, 38-60).
Suto modified by Kawai does not explicitly teach determining, by the computer, a geographic coordinate of the key node, wherein the geographic coordinate is a point coordinate value of the key node in a coordinate system of a Global Positioning System (GPS).
However, in the same field of endeavor, Kushida teaches a plurality of lane nodes, a locating unit determining a current location, a map matching unit correcting current location on the lane, i.e. relating the current position to the lane links and lane nodes (see at least Kushida claim 9 and para 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system taught by Suto to include determining, by the computer, a geographic coordinate of the key node, wherein the geographic coordinate is a point coordinate value of the key node in a coordinate system of a Global Positioning System (GPS) as taught by Kushida to identify a more accurate relationship of the current location of the vehicle and the lane links/nodes (see at least Kushida para 0064).
As to claims 2 and 13, Suto in view of Kawai and Kushida teaches the method of claim 1 and the apparatus of claim 12, wherein the type of the key node further comprises one or more of lane start and end points or exclusive right-turn lane start and end points (see at least Suto para 0013 starting point at and end of the lane networks and lane changeable position, also see Fig. 2).
As to claim 3, Suto in view of Kawai and Kushida teaches the method of claim 1, wherein the lane change point comprises one or more of a fork points generated when a quantity of lanes increases, a first convergence point generated when the quantity of lanes decreases, a fork junction of an exit lane of a highway, or a second convergence point of an entrance lane of the highway (see at least Suto Fig. 2 for lane change point where a quantity of lanes increases, decreases and exit a highway).
As to claims 5 and 15, Suto in view of Kawai and Kushida teaches the method of claim 1 and the apparatus of claim 12.
Kawai further teaches wherein a width of a lane with a lane width change is either less than a second predefined threshold in an initial frame of the N frames or less than a third predefined threshold in an end frame of the N frames (see at least Kawai col 16, lines 13-17, lane width difference greater than a predetermined value to determine a branch off, also see Fig. 11).
As to claims 6 and 16, Suto in view of Kawai and Kushida teaches the method of claim 5 and the apparatus of claim 12.
Kawai further teaches determining a first change value for a frame in the N frames, wherein the first change value is a first absolute value of a first difference between a first lane width at a first pixel in the frame and a second lane width at a second pixel in the frame (see at least Kawai col 16, lines 3-25, lane width difference, also see Fig. 11); 
determining a second change value for the frame, wherein the second change value is a second absolute value of a second difference between the first lane width at the first pixel in the frame and a third lane width at a first pixel in a previous frame of the frame (see at least Kawai col 17, lines 48-65, lane width difference of current and previous procedure, also see Fig. 11-13); and 
determining that the lane width change occurs in the frame when a larger value between the first change value and the second change value is greater than a fourth predefined threshold (see at least Kawai col 17, lines 48-65, lane width difference greater than a predetermined value, also see Fig. 11-13).
As to claims 7 and 17, Suto in view of Kawai and Kushida teaches The method of claim 1 and the apparatus of claim 12, wherein the attribute comprises one or more of an identifier (ID) of the key node, an ID of a mesh to which the key node is mapped in the navigation map, an ID of a road to which the key node is mapped in the navigation map, a number of a lane in which the key node is located, or a type of the key node (see at least Suto para 0054 for number of lanes as attribute).
As to claims 8 and 18, Suto in view of Kawai and Kushida teaches the method of claim 1 and the apparatus of claim 12, further comprising: 
determining, based on the high-definition map, a current key node that has a mapping relationship with a road on which a vehicle currently travels (see at least Suto para 0043, lanes at the end of lane network related to vehicle position; para 0041, set a lane basis route after the guide route setting unit sets a road basis guide route); and 
traveling based on the current key node and a route planning intention (see at least Suto para 0045-0047, lane-basis guide route with the end of the lane networks as a starting point).
As to claims 9 and 19, Suto in view of Kawai and Kushida teaches the method of claim 8 and the apparatus of claim 18, wherein the current key node comprises a first key node (see at least Suto Fig. 2 for nodes), and wherein the method further comprises: 
determining a projected point from the first key node to the road (see at least Suto para 0053, lane network data on the road-basis guide route, see Fig. 2); and 
traveling along a road route based on a distance between a traveling position of the vehicle and the projected point and further based on the road-level navigation information in the navigation map (see at least Suto para 0053, acquiring lane network data within the predetermined distance from the vehicle position and a guide route to the destination can be set, see Fig. 2).
As to claim 10, Suto in view of Kawai and Kushida teaches the method of claim 9, wherein the current key node further comprises a second key node (see at least Suto Fig. 2 for nodes), and wherein the method further comprises: 
changing a lane based on the route planning intention when the traveling position reaches the projected point (see at least Suto para 0051, determining whether the lane change is possible in the lane group and returning to the end side until the lane changeable position and changing lane, also see Fig. 2); and 
traveling based on a distance between the traveling position and the second key node (see at least (see at least Suto para 0047, a predetermined distance from the vehicle position along the guide route set on a road-basis by the guide route setting unit).
As to claim 11, Suto in view of Kawai and Kushida teaches the method of claim 10, wherein the current key node further comprises a third key node (see at least Suto Fig. 2 for nodes), and wherein the method further comprises: 
identifying that the traveling position reaches the second key node (see at least Suto para 0050, a guide route for turning lest and the first guide intersection); and 
passing through, in response to the identifying and based on the route planning intention and a virtual lane line, an intersection, wherein the virtual lane line is based on the second key node and the third key node (see at least Suto para 0050, a lane network set by link connected from the link L21 corresponding to the left turn lane to the link L43, also see Fig. 2).
As to claims 21 and 23, Suto in view of Kawai and Kushida teaches the method of claim 3 and the vehicle of claim 13, wherein the fork point is at a location where a new lane begins to be formed (see at least Suto Fig 2 for point at a location where a new lane begins to be formed).
As to claim 22, Suto in view of Kawai and Kushida teaches the method of claim 21, wherein the location is before the new lane is fully formed (see at least Suto Fig 2 for point at a location where a new lane is fully formed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667     

/YUEN WONG/Primary Examiner, Art Unit 3667